— Appeal by defendant from a judgment of the Supreme Court, Westchester County (McMahon, J.), rendered December 17, 1980, convicting him of robbery in the first degree (two counts), robbery in the second degree and petit larceny, upon a plea of guilty, and imposing sentence. The appeal brings up for review the denial, after a hearing (White, J.), of defendant’s motion, made on both constitutional and statutory grounds, to dismiss the indictment because of the failure of the People to afford him a speedy trial. Judgment affirmed. Defendant concedes that, by his plea of guilty, he waived his right to contest on appeal the denial of that part of his speedy trial motion which was based on statutory grounds. However, he contends that since he was unaware of this at the time he entered his plea, he should be permitted to withdraw his plea and go to trial. He is in error in this contention (see People v O’Brien, 84 AD2d 567, affd 56 NY2d 1009). Furthermore, the court did not abuse its discretion when it denied, after a hearing, the branch of defendant’s speedy trial motion which was based on constitutional grounds (see People v Taranovich, 37 NY2d 442; People v Prosser, 309 NY 353; Barker v Wingo, 407 US 514). O’Connor, J. P., Bracken, Rubin and Boyers, JJ., concur.